Citation Nr: 1309585	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-04 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a lumbosacral strain.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to an initial compensable evaluation for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth A. LaVan, Attorney


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran was on active duty from November 1978 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2011 decision, the Board denied service connection for residuals of a lumbosacral strain.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a March 2012 Order, the Court granted the motion, vacated the Board's July 2011 decision, and remanded this case to the Board for readjudication.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran had a VA examination in February 2009 for residuals of a lumbosacral strain.  The examiner felt it was less likely as not secondary to the mild in-service low back strain.  The rationale was that the Veteran had a mild low back strain in service but was able to do heavy construction for 20 years after service and that he suffered a significant injury in 2001.  As the JMR notes, the examiner's rationale is insufficient because it does not include discussion of additional incidents of back pain during military service.  Furthermore, the VA examiner's discussion of the post-service treatment records did not discuss MRIs from September 1994 and December 1996 private treatment.  The Court of Appeals for Veterans Claims has held that "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007) (A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.).  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Veteran must be scheduled for a new examination before the claim of entitlement to service connection for residuals of a lumbosacral strain can be decided on the merits.

As to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss, in a February 2012 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  The Veteran submitted an NOD that was received by VA in June 2012.  However, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran seeks entitlement to a TDIU.  In this decision, the Board has remanded the issue of entitlement to an initial compensable evaluation for bilateral hearing loss and to a rating in excess of 10 percent for tinnitus.  The adjudication of these issues may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998). 

VA treatment records to February 2010 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from February 2010 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from February 2010 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Thereafter, schedule the Veteran for a new examination with regard to his claim for service connection for residuals of a lumbosacral strain.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be given an opportunity to describe his current lumbosacral spine disability and the symptoms he has suffered therefrom since service.  The examiner is specifically requested to opine as to whether it is at least as likely as not that the Veteran has residuals of a lumbosacral strain related to or aggravated by active military service.  

A complete rationale for this opinion must be set forth in the examination report.  The rationale must include discussion of the March 1979, April 1979, May 1979 and September 1979 in-service treatment and the September 1994 and December 1996 post-service MRIs.

3.  Issue the Veteran an SOC with respect to his claims entitlement to an initial compensable evaluation for bilateral hearing loss and to a rating in excess of 10 percent for tinnitus, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on the issues.  

4.  Readjudicate the appeals of service connection for residuals of a lumbosacral strain and entitlement to a TDIU.  If any benefits sought on appeal remain denied, the RO should provide the Veteran and his attorney a supplemental statement of the case (SSOC), and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

